Title: From George Washington to James Ross, 13 September 1794
From: Washington, George
To: Ross, James


               
                  Sir,
                  German Town [Pa.] Sepr 13th 1794
               
               By Mr Bradford, I was favored with your letter of the 3d Instt from Pittsburgh; together with Two hundred and Sixty seven dollars on account of Colo. Cannons Bond; for which, and the train you have placed the residue of it, in, I pray you to accept my best thanks.
               I am ready, and willing, to dispose of my lands in Fayette County at the price, & on the terms conditionally offered by the man from Cumberland County, whensoever he, or any other is disposed to close the matter, agreably thereto. and I would dispose of my other tract in Washington County on the conditions mentioned in your letter of the third, by Mr Bradford. I do not, for reasons which will readily occur to you—repeat these—but a recurrence to, or recollection of the purport of that letter, will inform you what they are. I will only add on this head, that I am more sollicitous that interest on the unpaid sums shou’d be secured with punctuality, and without trouble, when due, than I am for the shortness of the credit which is to be allowed; especially if lengthening the credit would enhance the price.
               The state of matters in the Western counties of this Commonwealth fill me with the deepest regret, but I shall not trouble you with more than this general expression of it. Circumstanced as things have been in them, for sometime, a letter on business of a private nature, & of immaterial consequence, was not to be expected; nor would the postponement of one, until a more tranquil scene, have surprized, or excited the least impatience in me. With great esteem & regard I am Sir Your Obedt & oblig’d Hble Servant
               
                  Go: Washington
               
            